Citation Nr: 1315354	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  05-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as a disability manifested by excessive snoring, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
	INTRODUCTION			

The Veteran served on active duty from June 1997 to June 2002, with Army National Guard service from June 2002 to March 2006, and a period of active duty from February 2003 to September 2003.  He served in the Persian Gulf War Theater of Operations in Kuwait.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the RO, in part, denied service connection for excessive snoring.

The Board remanded this case in November 2009 to provide the Veteran with a hearing at his local RO before a member of the Board.  The Veteran testified at a Travel Board hearing before the undersigned in June 2010.  A transcript has been associated with the claims file.

In October 2010 and May 2012, the Board remanded this matter for further development, specifically to provide the Veteran with a VA examination and supplemental opinion.  Subsequently, a VA examination was performed in February 2011 and a supplemental opinion was obtained in May 2012.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

As noted above, in June 2010 a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision. 


FINDING OF FACT

Sleep apnea did not manifest during service, and any current diagnosis of sleep apnea is not attributable to service or to a service-connected disorder.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service, nor proximately due to a service-connected disorder.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

A June 2004 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a May 2012 letter described how appropriate disability ratings and effective dates were assigned.  The claim was subsequently readjudicated in various supplemental statements of the case, most recently issued in December 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such re adjudication in the statement of the case).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided VA examinations for his disability claim.  Although the Board previously determined that the February 2011 examination report was insufficient to address the issue of secondary service connection, a supplemental opinion was subsequently obtained in May 2012.  Cumulatively, the examination reports reflect that the examiners reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted above, the Veteran presented testimony before the undersigned in a hearing.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection - Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include organic diseases of the nervous system, such as hearing loss disability, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

Service treatment reports reflect that, on a June 1996 enlistment examination, no abnormalities of the lungs or chest were noted upon clinical evaluation.  At that time, the Veteran did not report a history of snoring, sleeping or respiratory problems.  An April 2002 separation examination noted tenderness over the paranasal sinus.  On the April 2002 Report of Medical Assessment, he reported having some shortness of breath with a cough he had had for approximately two months.  In an April 2002 Report of Medical History, the Veteran reported that he had a history of asthma/or any breathing problems related to exercise, weather, pollen, etc.  Subsequent service treatment reports from the Veteran's second period of active service were negative for any treatment or complaints related to any snoring, sleeping, or respiratory disorder.  

In an October 2002 VA examination, the Veteran reported having exposure to asbestos in service, however he had no pulmonary complaints at that time.  It was determined by the examiner that the Veteran had minimal exposure to asbestos and he noted that a chest x-ray and spirometry testing were normal.  

During a June 2004 VA examination, the Veteran reported that his fiancée had noticed that he sometimes stopped breathing in his sleep. 

VA outpatient treatment reports reflected that the Veteran initially reported problems with snoring in April 2005.  He reported that he snored, awoke one to two times a night, and had reduced nightmares on medication.  The examiner noted a body mass index (BMI) of 36, patent nasal, and fair dentition.  The assessment was obesity, phase shift, and possible obstructive sleep apnea. 

A June 2005 VA sleep study report revealed no significant sleep disordered breathing, and snoring was characterized as being light in nature.

In a July 2005 statement, the Veteran asserted that since he had been back from active service, he awoke from nightmares and other nights he awoke from hearing himself snoring or his wife telling him to turn over or get up because of snoring.  He claimed that he did not snore before joining the Army.  

A March 2006 National Guard record indicated a permanent profile for sleep apnea. 

In a January 2008 VA traumatic brain injury consultation, the examiner found findings consistent with possible obstructive sleep apnea.  

A February 2008 sleep clinic notation reflected that the Veteran likely had obstructive sleep apnea and a polysomnogram test was to be repeated.  A separate February 2008 VA outpatient treatment report noted that the Veteran had a polysomnogram two years earlier which was significant only for snoring and that, since that time, he gained about 60 pounds, and had witnessed sleep apnea, louder snoring, and excessive daytime sleepiness.  The VA physician found that the Veteran had symptoms very consistent with obstructive sleep apnea and his sleep was probably complicated by some combination of PTSD and other medical problems.  

A February 2008 polysomnogram reflected a diagnosis of mild obstructive sleep apnea.  The examiner opined that this could be underscored because there was difficulty with interpreting the airflow signal the last hour of sleep.  

Subsequent VA outpatient treatment reports through March 2009 reflect that he was diagnosed with obstructive sleep apnea, sometimes included concurrently with his diagnoses of depressive disorder and PTSD.  In September 2008, the Veteran was prescribed a continuous positive airway pressure (CPAP) machine for his sleep apnea. 

During a June 2010 Board hearing, the Veteran testified that he was diagnosed with sleep apnea in 2008.  The Veteran reported that when he was depressed he would always eat and sleep.  He was not as heavy then, and did not snore like that and now he always snored.  He asserted that doctors told him he could possibly die in his sleep from the weight gain, and the CPAP was keeping him alive and prevented him from choking or not breathing in his sleep.  The Veteran reported that he had no problems with sleeping while in service. 

During a February 2011 VA examination, the Veteran reported he averaged four hours of sleep per night and awoke two times per night.  He awoke tired every day, and has to take a nap during the day for one hour.  He also reported hypersomnolence in the daytime.  After a physical evaluation, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to the military as there was no evidence of the Veteran snored in the military.  It was determined that PTSD did not cause nor aggravate sleep apnea, so it was less likely than not related to PTSD. 

Pursuant to the Board's remand, another opinion was obtained in May 2012 VA and the examiner noted that the claims file was reviewed.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner observed the February 2008 report reflected an opinion that his sleep was probably complicated by some combination of his PTSD and other medical problems.  The VA examiner noted that the assessment appeared to have been a consideration of the potential possible differential diagnoses.  The statement was made prior to a second sleep study, was speculative in nature, and did not definitely establish or refute any specific etiologies.  The examiner also noted the Veteran underwent an additional sleep study in February 2008 and that there was no diagnosis of a PTSD-related sleep disorder during either sleep study.  The earliest diagnosis of sleep apnea was in February 2008.  No diagnosis of sleep apnea was established while the Veteran was on active duty, therefore, it was unlikely that the Veteran's sleep apnea was directly related to military service, nor caused by any event or incident that occurred during active duty.  

The examiner noted that according to online references, obesity was the best documented risk factor for obstructive sleep apnea.  Craniofacial and upper airway soft tissue abnormalities each increased the likelihood of having or developing sleep apnea.  Adult sleep apnea was a complex disease.  Nasal congestion conferred on approximately two-fold increase in the prevalence of sleep apnea compared to controls, regardless of the cause of nasal congestion.  This was probably related to increased resistance due to decreased nasal patency.  Thus, the examiner opined that PTSD was not a recognized risk factor for the development of sleep apnea.  Considering that the Veteran was obese, along with the fact that obesity was the best document risk factor for obstructive sleep apnea, the examiner found that it was more likely than not that the Veteran's obesity was the primary etiological factor involved in the development of his sleep apnea.  He added that PTSD was unlikely to be a causative, contributive, or aggravating factor.  The current medical literature simply did not support the Veteran's contention.  

In a May 2012 VA mental health opinion, the examiner reviewed the Veteran's medical records.  In reviewing the records, the examiner observed that an April 2005 record indicated that the Veteran was obese while a June 2005 polysomnography report did not show sleep apnea.  The examiner noted that he could not locate any medical records indicating that the Veteran gained weight due to PTSD, and weight gain was not a recognized symptom of PTSD.  Regardless of the etiology of the Veteran's obesity, he was found to be obese, to have PTSD, and not have sleep apnea in 2005.  Based on these factors, the examiner opined that it was less likely as not that the Veteran had sleep apnea that was caused by PTSD or that was permanently aggravated beyond its natural course by PTSD.

Analysis

The evidence reflects that the Veteran does have a current diagnosis of obstructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep disorder was incurred in or otherwise related to his military service or service-connected PTSD.

In that regard, the Board finds the May 2012 VA medical opinion to be of significant probative value as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's obstructive sleep apnea was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted the absence of complaints of sleep-related problems in service, the significant weight gain after separation from service, the fact that obesity was the primary risk factor in developing sleep apnea, and that the Veteran was not diagnosed with sleep apnea until February 2008 (or almost 6 years after separation from service).  The examiner's conclusion was fully explained and consistent with the credible evidence of record. 

The Board notes the Veteran's contention that his PTSD has either caused or aggravated his sleep apnea, and in a February 2008 VA sleep clinic report the examiner noted his sleep was probably complicated by some combination of his PTSD and other medical problems.  However, in this regard, the Board finds the May 2012 VA mental health opinion to be of significant probative value as it was definitive, based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The reviewer considered the Veteran's claims file, the medical evidence of record, including the February 2008 note, his specific contentions, and conducted a complete mental health examination before concluding that the Veteran's obstructive sleep apnea was not caused by or related to his PTSD.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted that weight gain was not a known effect of PTSD.  As such, the Veteran's weight gain, which was responsible for his sleep apnea, was not related to his PTSD. The examiner's conclusion was fully explained and consistent with the credible evidence of record. 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by his military service or service-connected PTSD.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of snoring, awaking at night, and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training to provide an opinion on a such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the May 2012 VA examiner, a medical professional, who considered the Veteran's lay reports as to his sleep problems.  Additionally, the examiner based his opinion on reports of  thorough physical and mental health examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching his conclusion that it was less likely than not that the current obstructive sleep apnea was caused by or related to the Veteran's service or service-connected PTD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board finds that any contention as to a nexus to service problematic given that the Veteran has not explicitly claimed a continuity of sleep problems from service.  To the extent, the Board notes the Veteran's June 2010 Board hearing testimony that he did not snore in service and had no problem sleeping in service. 

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a disability manifested by excessive snoring, to include as secondary to service-connected PTSD, is denied. 




____________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


